DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 11 – 13, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. (US Publication Number 2015/0223333, hereinafter “Ware”) in view of Earle (US Publication Number 2014/0119148) further in view of Reitlingshoefer et al. (US Publication Number 2007/0258491, hereinafter Reitlingshoefer).


4.	As per claims 2, 13, 19, Ware teaches a data-buffer component and method, for buffering data in one of a narrow-data mode (paragraph 92 first mode) and a wide-data mode (paragraph 92 second mode) to communicate a first timing rank  (input ports, paragraph 67, figure 10) of memory dies and a second timing rank of memory dies, the data-buffer component  (buffer components, figures 9 and 10) comprising: a first delay element coupled to the first timing rank of memory dies (paragraph 68, output data ports for the memory component); a second delay element (figure 14, 1412) coupled to the second timing rank of memory dies; and couple both of the first timing rank of memory dies, via the first delay element (delays coupled to each memory component data port, paragraph 76), and the second timing rank of memory dies (memory rank paragraph 88), via the second delay element, to the module connector (figure 16a) in parallel in the wide-data mode (figure 6c, parallel handling with respect to connector). 
Ware does not appear to explicitly disclose a first number of data bits in parallel and a narrow-data mode to communicate a second number of data bits less than the first number of data bits in parallel between a module connector and a switch coupled to the first delay element and the second delay element, the switch to: alternatively couple one of the first timing rank of memory dies, via the first delay element, and the second timing rank of memory dies, via the second delay element, to the module connector in the narrow-data mode.
However, Earle discloses a switch coupled to the first delay element and the second delay element, the switch to: alternatively couple one of the first timing rank of memory dies, via the first delay element, and the second timing rank of memory dies, via the second delay element, to the module connector in the narrow-data mode (paragraph 47, timing multiplexer 530 functions as a switch between the first and second delays with respect to the ports).
Ware and Earle are analogous art because they are from the same field of endeavor data mode handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ware and Earle before him or her, to modify the coupling of Ware to include the switch-based coupling of Earle because it would allow for increased consistency in the coupling.
	One of ordinary skill would be motivated to make such modification in order to enhance memory efficiency (paragraph 14). Therefore, it would have been obvious to combine Earle with Ware to obtain the invention as specified in the instant claims.
Ware/Earle does not appear to explicitly disclose a first number of data bits in parallel to communicate a second number of data bits less than the first number of data bits in parallel between a module connector.
However, Reitlingshoefer discloses a first number of data bits in parallel to communicate a second number of data bits less than the first number of data bits in parallel between a module connector (first and second data bits streams paragraph 35, having delay elements accordingly paragraph 55 where second data bits are less than first data bits)
	Ware/Earle and Reitlingshoefer are analogous art because they are from the same field of endeavor of memory handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ware/Earle and Reitlingshoefer before him or her, to modify the memory structure of Ware/Earle to include the structure of Ware/Earle and Reitlingshoefer because it would enhance high-speed transactions.
One of ordinary skill would be motivated to make such modification in order to memory data efficiency (paragraphs 7 – 10). Therefore, it would have been obvious to combine Reitlingshoefer with Ware/Earle to obtain the invention as specified in the instant claims.
 
5.	Ware modified by the teachings of Earle/Reitlingshoefer as seen in claim 2 above, as per claim 11, Earle teaches a data-buffer component, wherein the switch comprises a crossbar switch (memory array switching circuit, 510 via 500, figure 5a, paragraph 47).  

6.	Ware modified by the teachings of Earle/Reitlingshoefer as seen in claim 2 above, as per claim 12, Ware teaches a data-buffer component,  further comprising an input port to connect to a buffer-control bus (figure 10, paragraph 67).  

7.	Ware modified by the teachings of Earle/Reitlingshoefer as seen in claim 2 above, as per claim 17, Ware teaches a data-buffer component, wherein the first data-link group is nibble-wide (paragraph 67, first nibble).  

8.	Ware modified by the teachings of Earle/Reitlingshoefer as seen in claim 2 above, as per claim 18, Ware teaches a data-buffer component, wherein the second data-link group is nibble-wide (paragraph 67, second nibble).  

Allowable Subject Matter
9.	Claims 3 – 10, 14 – 16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bains/Rajan/Nguyen/Ferolito/Przybylski have teachings of memory die handled with associated connectors/delays and additional teachings of nibble-wide data link groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184